DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
2.	This communication is in response to the communication filed 11/18/2022.  Claims 1-17 are currently pending.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.1.	Claims 1-17 are rejected under 35 U.S.C. § 101 because while the claims (1) are to a statutory category (i.e., process, machine, manufacture or composition of matter, the claims (2A1) recite an abstract idea (i.e., a law of nature, a natural phenomenon); (2A2) do not recite additional elements that integrate the abstract idea into a practical application; and (2B) are not directed to significantly more than the abstract idea itself.
	In regards to (1), claims 1-17 are to a statutory category. For example, independent claim 1, are directed, in part, to a method (i.e., statutory categories including a process, machine, manufacture or composition of matter) for decision support and assessment of hospital quality by

electronically obtaining, over the Internet, state-wide data from the Healthcare Cost and Utilization Project (HCUP), the state-wide data comprising patient present-on- admission (POA) data, the state-wide data comprising data from a first time period, the first time period comprising multiple prior years;

electronically obtaining, over the Internet, national data without POA data, the national data being obtained from the HCUP, the national data comprising data from a second time period, the second time period comprising a prior year;

electronically obtaining, over the Internet Hospital Association (HA) data, the HA data comprising data from a third time period, the third time period comprising a year that is More recent than the first time period;

determining with machine-executable instructions a first POA value, the first POA value being an observed POA value from the state-wide data;

determining with machine-executable instructions a second POA value, the second POA value being an expected POA value for the state-wide data set; 

calibrating with machine-executable instructions the second POA value as a recalibration factor such that an overall observed rate equals an overall expected rate for the state-wide data;

determining with machine-executable instructions a third POA value using the recalibration factor, the third POA value being an expected POA value for the national data;

determining with machine-executable instructions a first outcome-of-interest value and a second outcome-of-interest value using the third POA value, the first outcome-of-interest value being an observed outcome-of-interest value from the national data, the second outcome-of-interest value being an expected outcome-of-interest value for the national data;

forecasting with machine-executable instructions a third outcome-of-interest value and a fourth outcome-of-interest value, the third outcome-of-interest value being a forecasted observed outcome-of-interest value for the national data, the fourth outcome-of-interest value being a forecasted expected outcome-of-interest for the national data, the third outcome-of-interest value and the fourth outcome-of-interest value being forecast using: 

the first outcome-of-interest value; and 
the second outcome-of-interest value;

determining with machine-executable instructions an overall national observed-to- expected ratio and a national reference population rate using: 

the first outcome-of-interest value; 
the second outcome-of-interest value; 
the third outcome-of-interest value; and
the fourth outcome-of-interest value; 

determining with machine-executable instructions a national benchmark using: 

a predetermined signal variance; and 
the national reference population rate; 

determining with machine-executable instructions a fifth outcome-of-interest value, the fifth outcome-of-interest value being an expected outcome-of-interest for the HA data, the fifth outcome-of-interest value being calculated using: 

the second outcome-of-interest value; and 
the fourth outcome-of-interest value; 

determining with machine-executable instructions a sixth outcome-of-interest-value, the sixth outcome-of-interest value being an observed outcome-of-interest value from the HA data; 

determining with machine-executable instructions a risk-adjusted rate on the HA data and a noise variance on the HA data using: 

the fifth outcome-of-interest value; 
the sixth outcome-of-interest value; and 
the national reference population rate; 

determining with machine-executable instructions a performance score on the HA data and a posterior variance on the performance score using: 

the risk-adjusted rate on the HA data; 
the noise variance on the HA data; and 
the predetermined signal variance; and 

determining with machine-executable instructions a proportion preventable value on the HA data using: 

the national benchmark; 
the performance score on the HA data; and 
the posterior variance on the performance score.

*The limitations in bold cannot be reasonably and practically performed in the human mind and/or with pen and paper and are considered additional elements that are further analyzed below in subsequent steps of the 101 analysis.

In regards to (2A1), claims 1-17, as a whole, recite and are directed to an abstract idea.  More specifically, independent claim 1 includes one or more limitations that correspond to an abstract idea including mathematical concepts, mental processes and/or certain methods of organizing human activity. For example, the claims, as a whole, are directed to benchmarking healthcare providers involving human interactions and thus, are directed to abstract idea of certain methods of organizing human which encompasses both certain activity of a single person, certain activity that involves multiple people, and certain activity between a person and a computer. Furthermore, independent claim 1, as a whole, is directed to benchmarking healthcare providers by obtaining data, calibrating data, analyzing data, forecasting, and determining various calculations such as, for example, “outcome-of-interest value”, “a risk-adjusted rate on the HA data and a noise variance on the HA”, and “a proportion preventable value on the HA data” which can be mental processes because these limitations can be reasonably and practically performed in the human mind and/or with pen and paper using observation, evaluation, judgment and/or opinion. The dependent claims include all of the limitations of their respective independent claims and thus are directed to the same abstract idea identified for independent claim 1 but further describe the elements and/or recite field of use limitations. Therefore, the dependent claims are also directed to an abstract idea for similar reasons given above.
In regards to (2A2), the claims do not recite additional elements that integrate the abstract idea into a practical application. The claims additional elements (i.e., identified above) do not integrate the abstract idea into a practical application because the additional elements merely add insignificant extra-solution activity to the abstract idea; merely link the use of the judicial exception to a particular technological environment or field of use; and/or simply append technologies and functions, specified at a high level of generality, to the abstract idea (i.e., the additional elements do not amount to more than a recitation of the words “apply it” (or an equivalent) or are more than mere instructions to implement an abstract idea or other exception on a computer). For example, the additional elements do not recite improvements to the functioning of a computer, or to any other technology or technical field—the additional elements merely recite general purpose computer technology; the additional elements do not recite applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition—there is no actual administration of a particular treatment; the additional elements do not recite applying the judicial exception with, or by use of, a particular machine—the additional elements merely recite general purpose computer technology; the additional elements do not recite limitations effecting a transformation or reduction of a particular article to a different state or thing—the additional elements do not recite transformation such as a rubber mold process; the additional elements do not recite applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment—the additional elements merely leverage general purpose computer technology to link the abstract idea to a technological environment.
In regards to (2B), the claims, individually, as a whole and in combination with one another, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of (A) a generic computer structure(s) that serves to perform computer functions that serve to merely link the abstract idea to a particular technological environment (i.e., computers); and/or (B) functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. For example, the claims recite a machine executable process, electronically obtaining, over the Internet, machine-executable instructions, software, and an interactive graphical user interface which are merely well-known general purpose computers, components and/or technologies that receive, transmit, store, display, generate and otherwise process information which are akin to functions that courts consider well-understood, routine, and conventional activities previously known to the pertinent industry, such as, performing repetitive calculations; receiving or transmitting data over a network; electronic recordkeeping; retrieving and storing information in memory; and sorting information (See, for example, MPEP § 2106). Moreover, paragraphs [0024]-[0027] of applicant's specification (US 2021/0042678) recites that the system/method is implemented using servers, personal computers, portable computers, etc. As used herein, portable computers include a broad range of processing devices, including notebook computers, netbook computers, tablet computers, personal data assistant (PDA) processors, cellular devices including Smartphone and/or other devices capable of communicating over the network which are well-known general purpose or generic-type computers. 
More specifically, the use of generic computer components at a high level of generality to process information through an unspecified computer system does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Therefore, the claims are not patent-eligible under 35 U.S.C. § 101.

Response to Arguments
4.	Applicant's arguments filed 11/18/2022 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 11/18/2022.

4.1.	Applicant argues, on pages 14-22 of the response, that the pending claims are 101 patent-eligible because impossibility of practically or reasonably performing the claimed steps in the human mind; claim limitations are so specific and restricted to a very practical application in a narrow technological area that the claims cannot be viewed as being recited at a high level of generality; claim 1 does not recite any abstract limitations; claim 1 recites elements that are so specific and limited to a very practical application in a narrow technological area that the claims recite significantly more than the judicial exception because the specification and claims recite an improvement to a technology and recites additional elements that contribute to a practical application.
	In response, it is noted that the claims do not appear to recite any limitations that indicate the volume of data (e.g., several gigabytes) and therefore, does not preclude claim interpretations wherein data analysis does not involve a volume of data impossible of being analyzed in the human mind and/or with pen and paper. Assuming arguendo that the claims could not be reasonably and practically performed in the human mind and/or with pen and paper, the claims, as a whole, are still directed to a decision support system for hospital quality assessment wherein multiple independent entities (e.g., a hospital, clinic, treatment center, etc.) interact with the decision support system, which is a certain method of organizing human activity and thus, directed to an abstract idea nonetheless. It is further noted that the MPEP provides numerous examples of certain methods of organizing human activity, managing personal behaviors or relationships or interactions including considering historical usage information while inputting data, tracking financial transactions to determine whether they exceed a pre-set spending limit, and the like. Similarly, it is submitted that the decision support system for hospital quality assessment, as recited in the pending claims, is also directed to certain method of organizing human activity, managing interactions, etc. and thus, directed to an abstract idea.
	In regards to (2), it is submitted that while portions of the claim limitations may be specific and restricted, these specific and restricted portions relate to the abstract idea itself. The tangible technology and functions, however, are recited at a high-level of generality and do not evidence sufficient technological detail to support any type of technological improvement per se. For example, the claims are virtually devoid of any substantive recitation of technology and merely recite a generic machine, use of the Internet to electronically perform routine and conventional actions (e.g., obtaining data, etc.). As such, the claims simply append technologies and functions to the abstract idea (i.e., the additional elements do not amount to more than a recitation of the words “apply it” (or an equivalent) or are more than mere instructions to implement an abstract idea or other exception on a computer). The additional elements do not recite improvements to the functioning of a computer, or to any other technology or technical field—the additional elements merely recite general purpose computer technology; the additional elements do not recite applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition—there is no actual administration of a particular treatment; the additional elements do not recite applying the judicial exception with, or by use of, a particular machine—the additional elements merely recite general purpose computer technology; the additional elements do not recite limitations effecting a transformation or reduction of a particular article to a different state or thing—the additional elements do not recite transformation such as a rubber mold process; the additional elements do not recite applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment—the additional elements merely leverage general purpose computer technology to link the abstract idea to a technological environment. In other words, the focus of Applicant’s claims is not on an improvement in computers as tools, but on certain abstract ideas that use computers as tools.
	In short, it is respectfully submitted that the claims, as a whole, are directed to an abstract idea; do not integrate the abstract idea into a practical application; do not recite significantly more than the abstract idea itself; and thus, are not 101 patent-eligible.

Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TOMASZEWSKI whose telephone number is (313)446-4863. The examiner can normally be reached M-F 5:30 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686